Citation Nr: 0024636	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for arteriosclerotic 
heart disease claimed as secondary to nicotine dependence 
acquired in service.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as secondary to nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956. 

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a February 1998 rating decision of 
the No. Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).

FINDING OF FACT

The veteran's claims of service connection for nicotine 
dependence, for arteriosclerotic heart disease and for COPD 
are plausible.


CONCLUSIONS OF LAW

The claims of entitlement to service connection for nicotine 
dependence, for arteriosclerotic heart disease and for COPD 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  The U. S. Court of Appeals for Veterans 
Claims (the Court) has since held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In addition, if the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if cardiovascular disease, to include hypertension, 
became manifest to a degree of 10 percent within one year 
from the date of his termination of such service, such 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The veteran does not contend, nor does the evidence show that 
he developed arteriosclerotic heart disease during his active 
military service or that he had compensable disability from 
heart disease within the year after his separation from 
service.  Rather, he contends that he developed 
arteriosclerotic heart disease as a result of continued 
cigarette smoking after his separation from service, due to 
nicotine dependence which he incurred during his active 
military service.

In a claim for secondary service connection for a diagnosis 
clearly separate from a service-connected disorder, a 
claimant must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

As to claims related to tobacco use in service, the Board 
notes the Internal Revenue Service Restructuring and Reform 
Act of 1998 (IRS Reform Act) was enacted into law in July 
1998 as Public Law No. 105- 206, which in pertinent part, 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
service. 112 Stat. 685, 865-66 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 1999).  The new section 1103 does 
not, however, affect veterans and survivors currently 
receiving benefits or veterans and survivors who filed claims 
on or before June 9, 1998.  Since the veteran's claim was 
filed before June 9, 1998, the IRS Reform Act amendments are 
not applicable.

The Board notes that VA General Counsel Precedent Opinions 
have been issued pertinent to claims related to tobacco use, 
and that the Board is bound by these precedent opinions.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999). Specifically, 
the Board notes VAOPGCPREC 19-97 was prepared in response to 
an inquiry as to under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.

VAOPGCPREC 19-97 provides that if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws.  VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  In pertinent part, for claims alleging a direct 
link between tobacco use in service and a current disability 
the claimant must provide medical evidence of a current 
disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

In this case, the veteran claims he smoked cigarettes during 
active service and that he continued smoking after service.  
He asserts that he never smoked prior to service, but that he 
was given free cigarettes, while inservice, became addicted 
during service and has continued with the addiction after 
service.  He asserted that cigarettes were included in C 
rations in the field and were given out free at mealtimes.  
Service medical records are silent regarding whether the 
veteran had nicotine addiction or engaged in cigarette 
smoking during service.  

The veteran's service medical records also do not show any 
incurrence of arteriosclerotic heart disease or COPD during 
service.  Cardiopulmonary findings were normal on his 
entrance and separation examinations.

Post service, he was not shown to have cardiopulmonary 
problems until many years after service.  In July 1978 he 
suffered a myocardial infarction, and the final diagnoses 
included ischemic heart disease; hypercholesteremia and 
exogenous obesity.  He was instructed to increase activity as 
his strength returned; to avoid activities that produce 
shortness of breath or feelings of distress; walk 4 miles a 
day and restrict his diet to 1800 calories per day.

A report from a November 1983 VA examination gave a history 
of the heart attack in 1978 along with arteriogram findings 
of significant disease of the coronary vessels.  There was no 
mention of smoking or nicotine dependence given in the 
medical history.  The diagnoses included hypertension; 
arteriosclerotic heart disease, coronary arteriosclerosis, 
and anginal syndrome, compensated III C.

Private treatment records reveal treatment for 
gastrointestinal and coronary problems.  In September through 
October 1991, he was treated for gastrointestinal bleeding 
and underwent polyp removal through a colonoscopy, but no 
smoking history was elicited in these treatment records.  In 
August 1992, he underwent surgery for a left carotid stenosis 
and embolization of the right eye.  The pre surgery history 
noted the veteran to be a 56 year old male "who is a 
dedicated one to two pack a day smoker."  This report did 
not state how far back his smoking history went.  He was 
noted to still be smoking 1 and 1/2 packs of cigarettes a day 
in an October 1992 follow up of a previous colonic polyp.  In 
August 1993, he was hospitalized for chest tightness and 
heart rate of 240 and was diagnosed with supraventricular 
tachycardia with chest pain.  

A treatment records from 1993 through 1997 reveal treatment 
for various medical problems including ongoing cardiovascular 
pathology and COPD.  In August 1993, he was treated for a 
cough that persisted over four weeks and was diagnosed with 
smoker's cough.  This August 1993 treatment note gave a 
history of 1 and 1/2 packs per day times 43 years.  He was also 
noted to be a smoker in a May 1995 X ray report that 
diagnosed a normal chest X ray.  In June 1995, he was 
assessed with 100 percent blockage, 90 percent and 80 percent 
heart blockage.  He underwent surgery for colon cancer in 
July 1995, and the past medical history was significant for 
coronary artery disease; COPD; angina; myocardial infarction 
in 1970, 1985 and possibly in 1993 and supraventricular 
tachycardia in 1994.  The July 1995 presurgery physical gave 
a smoking history of 1/2 pack a day, times 20 years.  In 
February 1996, he was diagnosed with stable pulmonary 
emphysema.  In January 1997 he was seen for help in quitting 
smoking for health reasons and gave a history of a skin rash 
the last time he attempted to cease smoking.  He was 
diagnosed with nicotine dependence and was placed on 
Wellbutrin.  By August 1997, he had returned to smoking and 
was assessed with tobacco use disorder.

Of record are two letters from physicians regarding the 
veteran's nicotine dependence and health problems.  A letter 
dated in August 1998 authored by a Peter Barrenechea, M.D.; 
FACP, Flight Surgeon, Arkansas Air National Guard states that 
the veteran started to smoke and become nicotine dependent 
while in the military service years ago.  This physician 
stated that he feels the veteran's ischemic heart disease and 
COPD are associated with the cigarette smoking.  A second 
letter dated in December 1998, authored by a Richard Ahrens, 
M.D. stated that the veteran's smoking habit is certainly an 
aggravating factor in both the veteran's chronic lung disease 
and coronary artery disease.

The Board observes as stated above, that VA's Under Secretary 
for Health has concluded that nicotine dependence may be 
considered a disease for VA compensation purposes.  See USB 
Letter 20-97-14 (July 24, 1997).  

In this case, the Board finds that the veteran's claims for 
entitlement to service connection for nicotine dependence and 
for service connection for COPD and arteriosclerotic heart 
disease as secondary to nicotine dependence are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible by 
virtue of statements from his private treating physician that 
the veteran became nicotine dependent during service and that 
this was the causative factor in the development of COPD and 
ischemic heart disease.  

ORDER

The claims of entitlement to service connection for nicotine 
dependence, for COPD and for arteriosclerotic heart disease 
are well-grounded.  To this extent only the appeal is 
granted.


REMAND

The Board finds the veteran's claims for service connection 
for nicotine dependence, for COPD and for arteriosclerotic 
heart disease are well-grounded, meaning plausible, and based 
on a review of the file, there is a further VA duty to assist 
him in developing the facts pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 32 
(1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).  See also USB Letter 20-97-14.   

Currently there is no VA examination of record addressing the 
questions of whether service connection is warranted for 
nicotine dependence and for COPD and arteriosclerotic heart 
disease as secondary to nicotine dependence. 

As the VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes, a medical examination should address 
the questions posed by USB Letter 20-97-14: (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.  The examination should also note 
whether the veteran's claimed nicotine dependence falls 
within the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV) 
for diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  

The Board further notes that the overall medical history has 
included varying smoking histories throughout the record.  
Namely an August 1993 treatment note gives a 43 year smoking 
history, and a July 1995 treatment note gives a 20 year 
smoking history.  It is unclear whether the veteran's actual 
medical and smoking history has been reviewed by the two 
physicians who stated that the veteran became nicotine 
dependent during service and that this was the causative 
factor in the development of COPD and ischemic heart disease.

In view of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO, after obtaining any necessary 
authorization from the veteran, should 
contact the two physicians who gave 
opinions that the veteran developed 
nicotine dependence inservice and linked 
the ischemic heart disease and COPD to 
this nicotine dependence; namely, Peter 
Barrenechea, M.D.; FACP, Flight Surgeon, 
Arkansas Air National Guard and Richard 
Ahrens, M.D.  Records from these 
physicians should be obtained, if 
possible.  These physicians should be 
asked to give their rationale of why they 
believe that the veteran has a diagnosis 
of nicotine dependence that dates back to 
service, particularly in light of the 
varying smoking histories of record.  The 
physicians should specify what 
information they relied upon in making 
their determinations. 

2. The veteran should be afforded a VA 
examination to determine whether he meets 
the diagnostic criteria for nicotine 
dependence and, if so, the date of onset 
of his nicotine dependence.  In this 
regard, the RO should ask the examiner to 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not that the veteran became nicotine 
dependent before, during, or after his 
active military service.  If the examiner 
concludes that the veteran became 
nicotine dependent while in service, the 
examiner should also express an opinion 
as to whether it is more likely, less 
likely or as likely as not that the 
veteran developed arteriosclerotic heart 
disease and or COPD as a result of 
nicotine dependence incurred during his 
active military service.  The examiner 
should provide a complete rationale for 
any conclusion reached.  The claims file, 
the section of the DSM IV pertinent to 
nicotine dependence as articulated by USB 
Letter 20-97-14 and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  

3. The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (1999).

4. Following completion of the foregoing, 
the RO should review the claims file and 
ensure that the VA examination has been 
conducted and completed in full. If it is 
incomplete, appropriate corrective action 
is to be implemented.  If the examination 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action. 38 
C.F.R. § 4.2 (1999). "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes." 
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5. The RO should re-adjudicate the claim 
for service connection for nicotine 
dependence, and re-adjudicate the claims 
of service connection for 
arteriosclerotic heart disease and COPD 
as secondary to nicotine dependence 
acquired during active military service.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




